Citation Nr: 1234028	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.  

2.  Entitlement to an initial compensable disability evaluation for degenerative joint disease of the left foot with hallux valgus.  

3.  Entitlement to an initial compensable disability evaluation for status post-bunionectomy of the right foot with surgical scar and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1997 to September 1997 and from January 1999 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, denying the claims currently on appeal.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in December 2011 granting the Veteran's claims of entitlement to service connection for hemorrhoids and PTSD.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for a lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1,  As of January 12, 2009, there is X-ray evidence of degenerative changes in the first metatarsophalangeal joints (MTPs) bilaterally, with objective evidence of painful and limited motion.  

2.  The Veteran's left foot hallux valgus has been of mild to moderate severity throughout the pendency of this claim, is not of sufficient severity to be equivalent to amputation of the great toe, and there has been no operation with resection of the metatarsal head.  

3.  The Veteran's status post-bunionectomy of the right foot has been of mild to moderate severity throughout the pendency of this claim, and is not of sufficient severity to be equivalent to amputation of the great toe, and there has been no operation with resection of the metatarsal head.  

4.  The scarring of the Veteran's right great toe is stable and well-healed and under 929 square centimeters in size; it does not result in limitation of motion, tenderness or limitation of function of the right great toe.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 10 percent disability evaluation for degenerative changes of the great toes, bilaterally, manifested by painful motion, as of January 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-95 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

2.  The criteria for establishing entitlement to an initial compensable disability evaluation for hallux valgus of the left MTP joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2011).

3.  The criteria for establishing entitlement to an initial compensable disability evaluation for status post-bunionectomy of the right foot with surgical scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280; 4.118, Diagnostic Codes 7801-05 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2005, October 2009 and October 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its August 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a new VA examination and obtained additional VA Medical Center (VAMC) records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Relevant Facts

According to an August 2004 VA outpatient treatment record, the Veteran was experiencing constant pain in the feet that began approximately three years earlier.  In another August 2004 record, the Veteran was noted to have a bunion to the left foot that was mild.  

The Veteran was afforded a general VA medical examination in May 2005.  It was noted that the Veteran had a bunionectomy of the right foot while in the military.  There was also a bunion of the left foot, but the Veteran did not have surgical intervention on this foot prior to separation.  The condition was noted to be stable at this time, requiring pain medication two to three times per week.  It was also noted that the Veteran reported that she was advised of having flat feet while she was in the service.  She denied pain or limitation related to this condition.  Examination of the left foot revealed pain and deformity and examination of the right foot only revealed pain.  Both feet exhibited a normal gait with no functional limitations on standing or walking.  There was also no evidence of abnormal weight bearing and there was normal posture upon standing and walking in either foot.  Further examination of the left foot revealed a tender boney enlargement medial aspect MTP joint of the left great toe.  There was also 8 degrees of lateral deviation of the left great toe at the MTP joint.  There was normal range of motion to the MTP joint, a normal arch and normal alignment of the Achilles tendon.  The right foot had no apparent deformity, aside from a surgical scar over the first MTP joint.  The Veteran had full range of motion in both ankles.  The examiner diagnosed the Veteran with degenerative joint disease of the right foot, status post bunionectomy and degenerative joint disease of the left foot with mild hallux valgus.  The examiner concluded that these disabilities did not have any significant effects on the Veteran's usual occupation.  There was also scarring across the MTP joint of the right great toe.  This scarring measured 7.5 centimeters (cm) by 0.4 cm.  The scar was similar in color to the remaining skin, and it was smooth and linear.  There was no keloid, redness, swelling, tissue loss, adherence, tenderness or skin break down.  

A February 2006 VA treatment record notes that the Veteran's bilateral foot pain was intermittent in nature.  The Veteran denied experiencing any pain in the prior seven days at this time.  Another February 2006 record notes that the Veteran was doing alright and did not desire to see a podiatrist at that time.  

According to a March 2007 VA outpatient treatment record, the Veteran was working as a fork lift driver 12 hours per day.  It was noted that the Veteran used the balls of both feet when doing this.  She reported an ache in each midfoot approximately 3 times per week.  X-rays were reviewed, revealing no gross arthritis, fracture or dislocation.  A metallic wire in the right foot was in good alignment and the left foot had prominent head first metatarsal and lateral abduction hallux.  The Veteran was also noted to have well-healed scars of the right foot and foot pain of unknown etiology.  

The record also contains an X-ray dated January 2009.  This revealed a deviated first metaphalangeal joint of both feet that was worse on the left.  There was also a dorsal bump on the right first metatarsal, all with degenerative changes.  The Veteran was diagnosed with bunions of both feet.  

The Veteran underwent a VA examination in October 2009.  The Veteran reported a recurring bunion in the past year.  The Veteran also described foot pain with prolonged standing.  The Veteran reported that she experienced pain, fatigability, and lack of endurance in the left foot - all while standing and walking.  She did not experience swelling, heat, redness, stiffness or weakness.  She described pain, stiffness, fatigability and lack of endurance in the right foot - all while standing and walking as well.  She did not experience swelling, heat, redness or weakness.  The Veteran reported that she was able to stand for 15 to 30 minutes and walk between 1/4 of a mile to 1 mile.  She denied any flare-ups of her foot condition.  Examination of the left foot revealed painful motion at the first MTP joint.  There was 40 degrees of lateral angulation of this joint.  Examination of the right foot revealed painful motion and tenderness of the first MTP joint.  This joint had 20 degrees of lateral angulation.  There were no hammertoes, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy or other foot deformity in either foot.  There was also a well-healed and smooth surgical scar of the right first MTJ that was nontender.  There was no skin breakdown or loss of motion or function.  The scar measured 2.7 cm by 0.2 cm.  The Veteran was noted to have a mild limp of the left foot.  The Veteran was diagnosed with degenerative joint disease of the left foot with mild hallux valgus and degenerative joint disease of the right foot, status post bunionectomy, with a residual surgical scar.  These disabilities resulted in significant occupational effects in that they limit the Veteran's ability to stand for prolonged periods of time.  

The Veteran was afforded an additional VA examination of the feet in October 2010.  The Veteran reported pain and a decreased ability to stand and walk.  The examiner noted that the Veteran could drive for one hour, lift 10 pounds and walk a few yards.  The condition was noted to be getting progressively worse since its onset.  The Veteran reported left foot symptoms of pain, stiffness and fatigability, weakness and lack of endurance - all while standing and walking.  She denied swelling, heat, redness or other symptoms.  

Examination of the left foot revealed painful motion of the big toe, tenderness and weakness.  There was angulation and dorsiflexion at the first MPJ and stiffness of the joint with 40 degree hallux valgus.  There was no skin or vascular foot abnormality, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  There was flat foot with inward bowing and malalignment of the midfoot.  There was also mild pronation with the arch absent upon weight bearing.  Left heel valgus was to 10 degrees and it was not correctible by manipulation.  Examination of the right foot revealed painful motion, tenderness and weakness.  There was no evidence of swelling, instability, or abnormal weight bearing.  The Veteran was noted to be suffering from hallux valgus, with 20 degrees residual valgus.  There was no evidence of hammertoes, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  There was flatfoot with inward bowing that was partially correctable with manipulation with pain.  There was no forefoot or midfoot malalignment, but there was mild pronation.  The arch was not present on non-weight bearing.  Right heel valgus was to 10 degrees and it was not correctible by manipulation.  There was also residual scarring of the right big toe secondary to a bunionectomy.  The scars were 9 cm and 6 cm and nontender.  

X-rays of the left foot revealed a moderate bunion, hallux valgus to 40 degrees and no degenerative joint disease.  X-rays of the right foot revealed a bunionectomy and residuals of first proximal metatarsal osteotomy (healed), residual 20 degrees of hallux and no degenerative joint disease.  The examiner diagnosed the Veteran with right foot post-bunionectomy and first metatarsal osteotomy with metatarsalgia, as well as 40 degree hallux valgus of the left foot with metatarsalgia.  The examiner noted that both of these conditions were considered to be of a moderate degree of severity.  

Left Foot Hallux Valgus

The Veteran was originally granted service connection for mild hallux valgus of the left foot with degenerative joint disease in a June 2005 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Codes 5280-5010, effective as of March 27, 2004.  In July 2005, VA received a timely notice of disagreement from the Veteran regarding the assigned disability evaluation.  The noncompensable disability evaluation was continued in a March 2006 statement of the case, which the Veteran appealed to the Board in May 2005.  

The record reflects that the Veteran suffers from unilateral hallux valgus.  Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling.  38 C.F.R. § 4.71a.  

According to the May 2005 VA examination report, the Veteran was suffering from mild hallux valgus of the left foot that did not have any significant effects on her usual occupation.  The Veteran also did not have abnormal weight bearing.  The October 2009 VA examination report also notes that while the Veteran's left MTP joint was painful on motion, her hallux valgus was still deemed to be minor.  However, the examiner did opine that this condition resulted in significant occupational effects in that the Veteran was limited in her ability to stand for prolonged periods of time.  Finally, the October 2010 VA examination report reflects that the Veteran's hallux valgus was worsening, as it was now described as moderate in severity.  The record contains no evidence to demonstrate that the Veteran has ever had her left MTP joint operated on, or, that this condition is of sufficient severity as to be equivalent to the amputation of the great toe.  As such, a compensable disability evaluation for hallux valgus of the left foot under Diagnostic Code 5280 is not warranted.  

Right Foot Status Post Bunionectomy with Surgical Scarring

The Veteran was originally granted service connection for status post bunionectomy of the right foot with surgical scarring and degenerative joint disease in a June 2005 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Codes 7805-5280, effective as of March 27, 2004.  In July 2005, VA received a timely notice of disagreement from the Veteran regarding the assigned disability evaluation.  The noncompensable disability evaluation was continued in a March 2006 statement of the case, which the Veteran appealed to the Board in May 2005.  

As already noted, unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling.  38 C.F.R. § 4.71a.  According to the May 2005 VA examination report, the Veteran had no deformity of the right foot.  However, upon examination in October 2009, she was found to have 20 degrees of lateral angulation of the first right MTP joint.  It was determined that this condition, along with the Veteran's left foot disability, resulted in significant occupational effects in that they limited her ability to stand for prolonged periods of time.  Finally, the October 2010 VA examination report reflects that the Veteran's right first MTP joint had a 20 degree residual valgus.  It was concluded that this disability was of moderate severity.  As such, the preponderance of the evidence of record fails to reflect that the Veteran's right first MTP disability is of such severity as to be equivalent to amputation of the great toe.  Also, while the Veteran did undergo a bunionectomy, this did not involve resection of the metatarsal head.  A higher disability evaluation based on Diagnostic Code 5280 is not warranted.  

The Board has also considered whether a compensable disability evaluation may be warranted for the scarring of the Veteran's right great toe.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  As such, the Veteran's claim is covered by the law as it existed prior to October 23, 2008.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

According to the May 2005 VA examination report, the Veteran's scarring was only 7.5 cm by 0.4 cm in size.  There was also no tissue loss, adherence or tenderness.  The October 2009 VA examination report also reflects that the Veteran's scarring was well-healed and nontender, with no skin breakdown or loss of motion or function.  Finally, the October 2010 VA examination report reflects that the Veteran had scars of 9 cm and 6 cm that were nontender.  Therefore, there is no evidence to demonstrate that the Veteran has met the criteria for a compensable disability evaluation for scarring of the right great toe at any time during the pendency of this claim.  

Degenerative Changes of the Great Toes, Bilaterally

As outlined above, the Veteran is not entitled to separate compensable disability evaluations for her disabilities of the great toes under Diagnostic Code 5280.  However, as will be discussed below, the Veteran is entitled to a disability rating of 10 percent as of January 12, 2009, for degenerative changes of the great toes, bilaterally, under Diagnostic Code 5010.  

According to a January 12, 2009, X-ray, as well as the October 2009 VA examination report, the Veteran had degenerative changes associated with her left and right foot disabilities.  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Arthritic changes were found upon X-rays taken on January 12, 2009.  The October 2009 VA examination report notes that the Veteran's degenerative joint disease was also manifested by painful motion.  As such, a 10 percent disability rating is warranted under Diagnostic Code 5010.  The rating criteria do not provide for a compensable disability evaluation for limitation of motion of the first MTP, and as such, a 10 percent disability evaluation for X-ray findings of arthritis, as of January 12, 2009, is warranted for arthritis.  According to 38 C.F.R. § 4.45(f), multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered a group of minor joints.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a combined disability evaluation of 10 percent is warranted for all minor joints affected by limitation of motion. 

The Board recognizes that the October 2010 VA examination report indicates that there was no X-ray evidence of degenerative joint disease.  However, it seems unlikely that the Veteran's left foot condition, which was noted to be worsening, would no longer have degenerative changes that existed previously.  As such, the October 2010 VA examination finding of no degenerative joint disease is not, in and of itself, sufficient to demonstrate that the Veteran does not suffer from degenerative changes of the first MTP in the left foot.  

The preponderance of the evidence of record, however, demonstrates that the Veteran is not entitled to a disability evaluation of 10 percent for her degenerative changes of the great toes prior to January 12, 2009.  According to an August 2004 record, the Veteran was experiencing constant pain in her feet.  The May 2005 VA examiner revealed degenerative changes and pain.  However, this was deemed to result in no functional limitation.  The Veteran was also noted to have normal range of motion of the MTP joint at this time.  As such, while there is evidence of degenerative joint disease at this time, there is no objective evidence of limited motion at this time.  A March 2007 X-ray also found no evidence of gross arthritis.  Therefore, a compensable disability evaluation is not warranted under Diagnostic Code 5003 prior to January 12, 2009.  



Extraschedular Consideration/Conclusion

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected disabilities of the feet include pain, limitation of motion and impaired ability to stand and walk.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5280.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted.  

The Board recognizes that the Veteran believes she is entitled to a 30 percent disability evaluation for her left and right MTP joint disabilities.  However, the Veteran has not provided VA with any evidence, lay or otherwise, to demonstrate that she meets the criteria for a higher disability evaluation.  In her July 2005 notice of disagreement, the Veteran indicated that her pain had gotten worse.  However, pain alone does not demonstrate that the Veteran meets the criteria for a compensable disability evaluation, prior to January 12, 2009.  Furthermore, while the Veteran has argued for a 30 percent disability evaluation, no such evaluation is available for hallux valgus under Diagnostic Code 5280.  A 30 percent disability evaluation is warranted under Diagnostic Code 5284 when there is evidence of "severe" injuries to the foot.  However, the Veteran's disability has been described as "moderate" at most.  As such, the statements provided by the Veteran fail to demonstrate entitlement to a compensable disability evaluation prior to January 12, 2009, or, entitlement to a disability evaluation in excess of 10 percent as of January 12, 2009.  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  However, in the present case, the Veteran has indicated that she was only seeking a disability evaluation of 30 percent for this disability.  Also, while there is evidence of severe occupational impairment due to a limited ability to stand, the Veteran has not asserted that her disabilities of the feet result in unemployability.  Rather, during her October 2010 VA examination, the Veteran indicated that she was not working because of a low back condition and because she was pregnant.  As such, an informal claim for TDIU benefits has not been raised by the record.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that a disability evaluation of 10 percent for arthritis with painful limited motion of the right and left great toes is warranted as of January 12, 2009.  To this extent, the Veteran's claim is granted.  However, the preponderance of the evidence is against the claims of entitlement to compensable disability evaluations for disabilities of the right and left toes under Diagnostic Code 5280, the claim of entitlement to a compensable disability evaluation for degenerative joint disease of the right and left great toes, prior to January 12, 2009, and entitlement to a compensable disability evaluation for scarring of the right great toe.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  These claims must be denied.


ORDER

A 10 percent disability evaluation for degenerative joint disease of the right and left MTP joints, manifested by painful motion, is granted.  

An initial compensable disability evaluation for hallux valgus of the left foot is denied.  

An initial compensable disability evaluation for status post-bunionectomy of the right foot with surgical scarring is denied.  


REMAND

The Veteran was afforded a VA examination of the spine in October 2010.  During the examination, the Veteran reported that she fell on her back when trying to climb something in an obstacle course during basic training.  The Veteran reported that she was seen and treated for a low back strain following this injury.  The Veteran also indicated that this condition had continued to worsen since the original onset.  The examiner diagnosed the Veteran with a chronic lumbar spine strain.  The examiner opined that it was less likely as not that this condition was caused by or a result of active military service.  The examiner's rationale for this opinion was that service medical records did not mention a fall or chronic low back treatment.  No further rationale was provided in support of this opinion.  

Regrettably, an additional VA examination is necessary before appellate review may proceed so that a sufficient opinion regarding etiology may be provided.  An examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion (even if the Veteran's history is recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Veteran should be scheduled for a VA examination in which an etiological opinion that fully considers her reports of in-service injury and chronic symptomatology are taken into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding her lumbar spine.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination.  The examiner is asked to perform all necessary tests and studies, and opine as to whether it is at least as likely as not that the Veteran's current lumbar spine disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the examiner must fully consider and discuss the Veteran's lay statements regarding an in-service fall and chronic symptomatology since this time when formulating a final opinion.  

2.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

3.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the AOJ should provide the Veteran and her representative with a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


